Citation Nr: 1225145	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-06 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a fractured lateral base of the right first metatarsal. 

2.  Entitlement to a rating in excess of 30 percent for tinea cruris. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In a March 2012 statement, the Veteran stated that he wished to withdraw his appeals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an increased rating for residuals of a fractured lateral base of the right first metatarsal.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an increased rating for tinea cruris.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  

In March 2012 the Veteran submitted a statement requesting withdrawal of his appeal for an increased rating for residuals of a fractured lateral base of the right first metatarsal, and his appeal for an increased rating for tinea cruris.  Accordingly, the Board does not have jurisdiction to review the appeals for these issues, and these appeals are dismissed.


ORDER

The appeals are dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


